The opinion in this cause filed November 28, 1933, is predicated on H. E. Ploof Machinery Co., et al., v. Fourth National Bank of Florida, et al., 67 Fla. 36, 64 So. 360.
The petition for rehearing, filed December 7, 1933, contends that the H. E. Ploof Machinery Company case should be overruled and admits that the petitioner cannot prevail unless that opinion is overruled.
We have examined the petition for rehearing with supporting brief and argument of counsel and upon reconsideration of the controversy our conclusion is that under the showing presented we are not warranted in overruling the Ploof Machinery Company case. It was decided in 1914 and has, therefore, been the law of the case for twenty *Page 637 
years, during which time the Legislature has not seen fit to change or modify it. It has now become a rule of property which should not be disturbed.
The previous judgment of the Court is, therefore, reaffirmed and the rehearing denied.
Affirmed on rehearing.
DAVIS, C. J., and WHITFIELD, ELLIS and BROWN, J. J., concur.
BUFORD, J., dissents.